                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:18-cv-00273-FDW

JAMES DAVID NANNEY,                 )
                                    )
     Petitioner,                    )
                                    )
vs.                                 )                                 ORDER
                                    )
ERIC A. HOOKS,                      )
                                    )
      Respondent.                   )
____________________________________)

       THIS MATTER is before the Court upon James David Nanney’s motion for a certificate

of appealability. (Doc. No. 11.) The Court dismissed Petitioner’s amended 28 U.S.C. § 2254

Petition for Writ of Habeas Corpus (Doc. No. 4) as untimely. (Doc. No. 7.) In its order

dismissing the Petition, the Court denied Petitioner a certificate of appealability. (Doc. No. 7 at

5 ¶5.) Accordingly, the instant motion for a certificate of appealability is moot.

       IT IS, THEREFORE, ORDERED that Petitioner’s motion for a certificate of

appealability (Doc. No. 11) is DENIED.



                                                    Signed: September 19, 2019
                                             2019
